.CHIEF JUSTICE RICE,
dissenting.
¶30 Applying what it views to be the plain language of section 39-28.5-101(5), C.R.S. (2016), the majority concludes that Creager’s Blunt Wraps are “tobacco products” and that Creager is therefore liable for certain taxes due on tobacco products. Maj. op. ¶ 17. In my view, however, section 39-28.5-101(5) is ambiguous and Blunt Wraps are not taxable “tobacco products” within the meaning of the statute. Accordingly, I respectfully dissent.
I. Analysis
¶311 begin by noting the applicable principles of statutory interpretation. I then consider whether section 39-28.5-101(5) is ambiguous, and ! conclude that it is. From there, I determine that Blunt Wraps are not “tobacco products” as defined in section 39-28.5-101(5) for two reasons: (1) tax statutes must be construed in favor of the taxpayer; and (2) the canon of ejusdem generis excludes Blunt Wraps from the scope of section 39-28.5-101(5).
A. Principles of Statutory Interpretation
¶32 In interpreting a statute, “our primary objective is to ascertain and effectuate the intent of the General Assembly.” Specialty Rests. Corp. v. Nelson, 231 P.3d 393, 397 (Colo.2010). To discern this intent, we interpret statutory terms “in accordance with them plain and ordinary meaning.” Aetna Cas. & Sur. Co. v. McMichael, 906 P.2d 92, 97 (Colo.1995). In the absence of ambiguity, we apply the statute’s language as written. Denver Post Corp. v. Ritter, 255 P.3d 1083, 1089 (Colo.2011). If the statute is ambiguous, we may consider rales of statutory interpretation to determine the General Assembly’s intent. Id A statute is ambiguous “where the words chosen by the legislature are unclear in their common understanding, or capable of two or more constructions leading to different results.” State v. Nieto, 993 P.2d 493, 500 (Colo.2000).
B. Section 39-28.5-101(5) Is Ambiguous
¶33 Section 39-28.5-102, C.R.S. (2016), levies a tax on “tobacco products,” and section 39-28.5-101(5) defines which “tobacco products” are subject to the tax. Section 39-28.5-101(5) does not state that any product containing tobacco is taxable. Instead, after listing specific types of tobacco-containing products subject to taxation as “tobacco products,” this section then defines the general category of products that are also subject to the tax as “other kinds and forms of *747tobacco” that are “prepared in such a manner as to be suitable for chewing or for smoking in a pipe or otherwise, or both for chewing and smoking.” As discussed by the majority, this case turns on whether or not Blunt Wraps are “prepared in such a manner as to be suitable for chewing or for smoking in a pipe or otherwise.” See maj. op. ¶ 19.
¶34 Blunt Wraps are made partially out of tobacco, but cannot be smoked on their own. Notably, at trial, the district court witnessed an unsuccessful attempt to smoke a Blunt Wrap in a pipe. The district court then concluded that “Blunt Wraps are a wrapping for roll-your-own cigars/cigarettes. Blunt Wraps are designed to be filled with tobacco, rolled, sealed and then smoked” (emphasis added). Ultimately, the undisputed evidence in this case showed that, like other forms of rolling papers, Blunt Wraps are a means for delivering tobacco that is to be smoked. The Colorado Department of Revenue also recognizes that Blunt Wraps must be combined with another product in order to be smoked.
¶35 Under section 39-28.5-101(5), it is unclear if products such as Blunt Wraps, which cannot be smoked on their own are “suitable for smoking.” Given this lack of clarity, the statutoiy language could be reasonably construed as the majority understood it—that “prepared in a manner as to be suitable for .., smoking in a pipe or otherwise” only requires that Blunt Wraps be capable of being lit and that they be fully consumed while a user is smoking tobacco wrapped inside of them. See maj. op. ¶ 23. Under this view, nothing in the statute disqualifies a tobacco-containing product simply because it must be used in conjunction with another product.
¶36 Alternatively, one can reasonably construe the language “prepared in a manner as to be suitable for ... smoking in a pipe or otherwise” to require that Blunt Wraps must be capable of being smoked on their own. Under this logic, “prepared” connotes an intention to make something ready for a particular purpose. See Prepare, Webster’s Third New International Dictionary (unabr. ed. 2002) (defining “prepare” as “to make ready beforehand for some purpose: put into condition for a particular use, application, or disposition”). “[Sjuitable” means “adapted to a use or purpose.” Suitable, Webster’s Third New International Dictionary (unabr. ed. 2002). And “smoking” is defined as “in-halting] and exhaling] the fumes of tobacco from a pipe, cigar, or cigarette.” Smoking, Webster’s Third New International Dictionary (unabr. ed. 2002). Accordingly, applying these definitions here, “prepared in a manner as to be suitable for ... smoking in a pipe or otherwise” requires an intent to make Blunt Wraps ready for use on their own in a pipe or otherwise for the purpose of inhaling and exhaling tobacco fumes.
¶37 Given these two reasonable, competing interpretations, section 39-28.5-101(5) is ambiguous. See Nieto, 993 P.2d 493 at 600.
¶38 Moreover, while this case was pending in the court of appeals, the Colorado Department of Revenue amended its regulatory definition of taxable tobacco products to specifically include Blunt Wraps. See Dep’t of Revenue Reg. 201-7, 1 Code Colo. Regs. 201-7:39-28.6-101(5). This suggests that it too acknowledged that section 39-28.6-101(6) is ambiguous as applied to Blunt Wraps.
C. Blunt Wraps Are Not “Tobacco Products”
¶39 Reviewing courts must construe taxation statutes narrowly in favor of the taxpayer. City of Boulder v. Leanin’ Tree, Inc., 72 P.3d 361, 367 (Colo.2003) (holding that in interpreting tax provisions, courts must construe all doubts against the government and in favor of the taxpayer); Bd. of Cty. Comm’rs of Rio Blanco v. ExxonMobil Oil Corp., 192 P.3d 582, 586 (Colo.App.2008) (“When interpreting tax statutes, a court should not view the power to impose taxes expansively, and should resolve doubts in favor of the taxpayer.”), aff'd, 222 P.3d 303 (Colo.2009). As this court has held, tax provisions “will not be extended beyond the clear import of the language used, nor will their operation be extended by analogy.” Leanin’ Tree, 72 P.3d at 367 (quoting Transponder Corp. v. Prop. Tax Admin., 681 P.2d 499, 504 (Colo.1984)). Thus, we should resolve any doubt about the statute’s reach in Creager’s favor. Accordingly, I would determine that *748Blunt Wraps are not “tobacco products” as defined in section 39-28.5-101(5).
¶40 Moreover, I agree with the court of appeals that the principle of ejusdem generis mandates that the catch-all in section 39-28.5-101(5)—“other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or for smoking in a pipe or otherwise”—cannot include Blunt Wraps. See Creager Mercantile Co., Inc. v. Colo. Dep’t of Revenue, 2015 COA 10, ¶ 16, - P.3d -. Under ejusdem generis, “where a general term follows a list of things in a statute ... the general terms are applied only to those things of the same general kind or class as those specifically mentioned.” Winter v. People, 126 P.3d 192, 195 (Colo.2006) (concluding that the phrase “other apparatus or equipment” applied only to those things that share the characteristics of the items listed in the statute); Davidson v. Sandstrom, 83 P.3d 648, 656 (Colo.2004) (“[Wjhen a general word or phrase follows a list of specific persons or things, the general word or phrase will be interpreted to include only persons or things of the same type as those listed.”) (quoting Ejusdem Generis, Black’s Law Dictionary, (7th ed. 1999))).
¶41 Each of the products specifically enumerated in section 39-28.5-101(5) can be smoked or chewed on their own. Although there is disagreement whether “sweepings” can be independently smoked or chewed, they can be placed in a pipe or rolling paper and smoked. Blunt Wraps, however, cannot be smoked by placing them in a pipe, as the district court witnessed. Rather, Blunt Wraps are akin to the pipe or rolling paper— they are the delivery vessel for the tobacco, marijuana, or other consumable product. Thus, all of the enumerated products in the list are capable of being consumed on their own, whereas Blunt Wraps are not. Therefore, the principle of ejusdem generis excludes them from the scope of section 39-28.5-101(5).
II. Conclusion
¶42 For these reasons, I would conclude that Blunt Wraps may not be taxed as “tobacco products” as that term is defined in section 39-28.5-101(5). Accordingly, I would affirm the judgment of the court of appeals. I therefore respectfully dissent.
I am authorized to state that JUSTICE EID and JUSTICE GABRIEL join in this dissent.